Citation Nr: 1522327	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  10-14 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back disability and, if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to May 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.

By the decision below, the previously denied claim of service connection for a back disability is reopened and the appeal of the reopened issue is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In June 2008, the Board denied the application to reopen the claim of service connection for a back disability on the basis that the additional evidence since the RO's June 1991 decision was redundant or cumulative of evidence previously considered or did not relate to an unestablished fact necessary to substantiate the claim, namely evidence that the current disability was not incurred in or caused by service and there was no nexus to service.

2.  The additional evidence since the Board's June 2008 decision is not redundant or cumulative of evidence previously considered and it relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability.



CONCLUSIONS OF LAW

1.  The June 2008 Board decision, which denied the application to reopen the claim of service connection for a back disability, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See also 38 C.F.R. § 20.1105 (2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In June 2008, the Board denied the application to reopen the claim of service connection for a back disability on the basis that the additional evidence since the RO's June 1991 decision was redundant or cumulative of evidence previously considered or did not relate to an unestablished fact necessary to substantiate the claim, namely evidence that the current disability was not incurred in or caused by service and there was no nexus to service.

The Board's decision in June 2008 is final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1100 (2014).

The evidence of record at the time of the June 2008 Board decision included the Veteran's service treatment records; the Veteran's statements, which showed that he reported back pain since service; a January 1984 VA examination report, which shows no current back disability; and post-service treatment records, which show complaints of back pain.

The evidence added to the record since the prior denial includes statements from the Veteran, that his back disability has worsened since service, and an April 2008 MRI of the lumbar spine, which shows facet arthrosis, spondylolisthesis, disc protrusion, foraminal stenosis, and nerve compression.  This new evidence, when viewed with the existing evidence of record, relates to an unestablished fact necessary to substantiate the claim, namely, that the current back disability is related to service, the basis for the June 2008 denial.  As such, this evidence is new and material in light of the low evidentiary threshold set forth in Shade.

Accordingly, the claim of service connection for a back disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

The claim of entitlement to service connection for a back disability is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

The Veteran seeks service connection for a back disability.  The Board has reopened this claim upon a finding that new and material evidence has been received; however, as the RO has not adjudicated the merits of the service connection claim in the first instance, the Board must remand the claim so that this may be accomplished.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Veteran has long reported back pain since spinal anesthesia during in-service hemorrhoidectomy.  The Veteran also attributes his back pain to heavy lifting associated with his military occupation specialty, turbo jet engine technician.  See, e.g., Claim (Dec. 1983); Board hearing transcript (Aug. 1984).

Service treatment records show a hemorrhoidectomy in February 1982.  On separation from service, an examiner noted a history of low back pain and requested x-rays.

After service, at a January 1984 VA examination, the examiner concluded that there was no current back pathology.  In January 2000, a radiological consultation revealed mild osteoarthritis of the low back.  An April 2008 MRI showed facet arthrosis, spondylolisthesis, disc protrusion, foraminal stenosis, and nerve compression.

The lay and medical evidence of progressive back problems since service at least suggests that the Veteran's current back disability may be related to service.  However, as the evidence of record is insufficient to decide the claim, a VA examination is necessary.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board notes that the Veteran in this case is currently incarcerated; however, in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the Court held that VA is required to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  In this regard, if a VA or fee-basis examiner is unavailable to conduct an examination of the Veteran at the correctional facility and/or transportation of the Veteran to a VA facility for examination is not available, other alternatives, however, must be considered, such as examination by prison clinicians.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); M21-1, Part III.iv.3.A.11.d.  Otherwise, wait until the Veteran is released to conduct a normal VA examination, unless doing so will unreasonably delay his appeal.

Additionally, should they exist, more recent treatment records from Clinton Correctional Facility, Fishkill Correctional Facility or Wallkill Correctional Facility should be obtained on remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain any outstanding treatment records from Clinton Correctional Facility, Fishkill Correctional Facility or Wallkill Correctional Facility.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination in connection with this claim.  If the Veteran remains incarcerated, the RO should contact the facility where the Veteran is incarcerated and request that arrangements be made for the Veteran to undergo an appropriate examination, such as having prison clinicians perform the examination, to determine the etiology of his current back disability.

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner in conjunction with the examination.

The examiner is to diagnose any current back disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability is related to the Veteran's active service, including spinal anesthesia and heavy lifting associated with his military occupational specialty.

The examiner is to address complaints of back pain since service.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


